DENIED and Opinion Filed February 24, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00005-CV

                IN RE JUAN FRANCISCO TURCIOS, Relator

          Original Proceeding from the 203rd Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F11-70886-P & F11-70896-P

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers
      Juan Francisco Turcios has filed a petition for writ of mandamus requesting

the Court to compel the trial court, the Dallas County District Attorney, or the Dallas

Police Department to produce two police offense reports that he alleges the

prosecution withheld from him before he entered a negotiated guilty plea. Relator

contends he needs the reports for use in a pending federal case. Relator states he

has subpoenaed the reports from the police department. He does not allege he has

any pending motions before the trial court.

      This Court has jurisdiction to act only when the action is authorized by law.

See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Texas law
authorizes a court of appeals to issue writs of mandamus against district and county

judges and against other parties when necessary to enforce the court’s appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b). Relator’s requested

mandamus relief does not involve enforcing the appellate jurisdiction of this Court.

Therefore, we do not have jurisdiction to issue a writ of mandamus against the Dallas

County District Attorney and the Dallas Police Department. See id.; see also In re

Tarver, No. 05-20-00926-CV, 2020 WL 6866567, at *1 (Tex. App.—Dallas Nov.

23, 2020, original proceeding) (mem. op.) (court of appeals lacks mandamus

jurisdiction to order police department to turn over report); In re Butler, No. 01-13-

00177-CR, 2013 WL 1136856, at *1 (Tex. App.—Houston [1st Dist.] Mar. 19, 2013,

orig. proceeding) (mem. op. per curiam, not designated for publication) (court of

appeals has no jurisdiction to grant mandamus relief ordering police officials to

compel production of reports).

      To establish a right to mandamus relief against the trial court, relator must

show that the trial court violated a ministerial duty and he has no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). Relator alleges only that the prosecutor withheld the documents before

trial and the police department has not responded to his subpoena. He does not

indicate he has any pending, unresolved motions before the trial court or has

requested the trial court perform a ministerial duty.



                                         –2–
      Furthermore, as the party seeking relief, the relator has the burden of

providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Relator has not filed any documents with this Court. See TEX. R. APP.

P. 52.3(k), 52.7(a) (requiring relator to file with his petition certified or sworn copies

of orders and documents material to his claims).

      The record before us does not show relator requested, or the trial court has

failed to perform, any ministerial duty. Without a record showing the trial court has

refused to perform some ministerial duty, relator has not shown he is entitled to

mandamus relief against the trial court. See Weeks, 391 S.W.3d at 122; Walker, 827

S.W.2d at 837.

      Having concluded we lack jurisdiction over the Dallas County District

Attorney and the Dallas Police Department, and further concluding there is no

showing of a basis for relief against the trial court, we deny the petition. See TEX.

R. APP. P. 52.8.




                                             /Lana Myers/
                                             LANA MYERS
                                             JUSTICE

210005F.P05



                                           –3–